UNITED STATES COURT OF APPEALS
                          for the Fifth Circuit

                  _____________________________________

                               No. 95-50028
                             Summary Calendar
                  _____________________________________

                             CHARLES WRIGHT,

                                                   Plaintiff-Appellant,

                                   VERSUS

                    SHIRLEY S. CHATER, COMMISSIONER
                           OF SOCIAL SECURITY,

                                                    Defendant-Appellee.

     ______________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                          (A-93-CV-818)
     ______________________________________________________

                             (July 24, 1995)

Before JOLLY, DUHÉ and STEWART, Circuit Judges.

PER CURIAM:1

     Appellant Charles Wright was denied Supplemental Security

Income benefits by the Administrative Law Judge.            The Appeals

Council denied review. The district court granted judgment for the

Secretary.      Finding no error, we affirm.

     Our task is to determine from the entire record whether the

Secretary applied the proper legal standards and whether her

decision   is    supported   by   substantial   evidence.   Anthony   v.

1
   Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).                  Substantial evidence

is more than a scintilla but less than a preponderance. Anderson v.

Sullivan, 887 F.2d 630, 633 (5th Cir. 1989).                  A claimant bears the

overall burden of proving his disability.                    Cook v. Heckler, 750

F.2d 391, 393 (5th Cir. 1985).

     The ALJ applied the well known five-step process and concluded

at step five that Wright could perform light work.                      Our review of

the record convinces us that the ALJ was correct at each step.

Considering the limitations that Wright is unable to work around

smoke, dust, animal hair, and fumes, the ALJ found a significant

number of jobs for which Wright is suited (e.g., clerk) exist in

the national economy.           He relied on objective medical facts, the

diagnoses   and      opinions     of   treating      and    examining      physicians,

Appellant's      subjective      evidence     of   pain      and    disability,       and

Appellant's      age,    education      and   work       history.       De    Paepe    v.

Richardson, 464 F.2d 92, 94 (5th Cir. 1972).

     Though      a    vocational       witness     testified        that     additional

limitations      such    as   mental     conditions         and    drowsiness      would

eliminate a worker's ability to retain a clerk job, the ALJ did not

find these limitations were present.               That witness's testimony did

not, as Wright argues, eliminate the clerk job for Wright.                            The

finding   that       Wright   could    work   as     a     clerk   is   supported      by

substantial evidence.

     We   have       considered    Wright's      allegations        that     the   ALJ's

decision was not based on the proper legal standard and find it to

be without merit.


                                          2
AFFIRMED.




            3